Title: From Thomas Jefferson to John Vaughan, 11 June 1822
From: Jefferson, Thomas
To: Vaughan, John


Dear Sir
Monticello
 June 11. 1822.
The season is come for paying you my respects of annual trouble. I have occasion to remit to messrs Dodge and Oxnard of Marseilles for wines Etc the sum of 180.D. clear of exchange. I now desire my friend & correspondent at Richmond Colo Bernard Peyton to remit to you that sum with whatever addition may be necessary on account of exchange—if mr Girard indulges us as usual with his bill, it will be a security to me that I shall not the next year go without the wines to which I am habituated.Do you hear any thing from or of Correa? we know nothing of him since his arrival at London.Our University is thrown back for a year by the refusal of our late legislature to furnish money for the only edifice now wanting to compleat it & which will cost about 50.MD. we hope the next will be better advised and will set us a going again. ever & affectionately yoursTh: JeffersonP.S. I inclose my letter to messrs Dodge & Oxnard to be forwarded with the remittance.